UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4694


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

VERNON MCKEA EDWARDS, a/k/a Vernon from Ridgeville,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:14-cr-00604-JFA-23)


Submitted: August 29, 2017                                  Decided: September 19, 2017


Before MOTZ, TRAXLER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Miller W. Shealy, Jr., MILLER SHEALY LAW FIRM, Charleston, South Carolina, for
Appellant. John David Rowell, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Vernon McKea Edwards pled guilty to conspiracy to possess with intent to

distribute and to distribution of crack and powder cocaine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), 846 (2012). The district court imposed a 188-month sentence. In

accordance with Anders v. California, 386 U.S. 738 (1967), Edwards’ counsel has filed a

brief certifying that there are no meritorious grounds for appeal but questioning whether

the district court erred in declining to rule on Edwards’ objection to the presentence report.

Edwards filed a pro se brief, ∗ arguing that the district court erred in calculating his

Sentencing Guidelines range, that the error resulted in a breach of the plea agreement, and

that counsel was ineffective for failing to raise the breach issue at sentencing. We affirm.

       At sentencing, Edwards’ counsel challenged a statement in the PSR that, in a certain

conversation intercepted by wiretap, Edwards referred to the purchase of cocaine, arguing

that the conversation actually concerned the purchase of marijuana. The probation officer

explained that the drug quantity discussed in the conversation did not affect the sentencing

recommendation. Thus, the district court properly concluded that it need not rule on the

objection. Fed. R. Crim. P. 32(i)(3)(B) (requiring sentencing court to rule on disputed

matters unless “a ruling is unnecessary either because the matter will not affect sentencing,

or because the court will not consider the matter in sentencing”).




       ∗
       We construe Edwards’ “Motion in Opposition to the Filing of an Anders Brief by
Counsel” as a pro se brief and conclude that the claims raised therein lack merit.

                                              2
       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Edwards, in writing, of the right to petition the

Supreme Court of the United States for further review. If Edwards requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Edwards.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                             3